 

Exhibit 10.29

 

SHENANDOAH TELECOMMUNICATIONS COMPANY

2005 Stock Incentive Plan

Incentive Stock Option Agreement

 

No. of shares subject to option: _________

 

THIS AGREEMENT dated as of the ___ day of _________, 200_, between Shenandoah
Telecommunications Company, a Virginia corporation (the “Company”), and
_____________________ (“Participant”), is made pursuant and subject to the
provisions of the Company’s 2005 Shenandoah Telecommunications Company Stock
Incentive Plan (the “Plan”), a copy of which is attached. All terms used herein
that are defined in the Plan have the same meaning given them in the Plan.

1.            Grant of Option. Pursuant to the Plan, the Company, on
__________________ (the “Date of Grant”), granted to Participant, subject to the
terms and conditions of the Plan and subject further to the terms and conditions
herein set forth, the right and Option to purchase from the Company all or any
part of an aggregate of __________ shares of Common Stock at the option price of
$_________ per share (the “Option Exercise Price”), being not less than the Fair
Market Value per share of the Common Stock on the Date of Grant. This Option is
intended to be an “incentive stock option” under Section 422 of the Code. This
Option will be exercisable as hereinafter provided.

2.            TERMS and CONDITIONS. This Option is subject to the following
terms and conditions:

(a)          Expiration Date. This Option shall expire at 11:59 p.m. on
_______________ the seventh anniversary of the Date of Grant, (the “Expiration
Date”).

(b)          Exercise of Option. Except as provided in paragraphs 3, 4, 5 or 6,
this Option shall be exercisable with respect to one-half of the shares of
Common Stock subject to this Option on each of the first and second
anniversaries of the Date of Grant. Once this Option has become exercisable in
accordance with the preceding sentence it shall continue to be exercisable until
the earlier of the termination of the Participant’s rights hereunder pursuant to
paragraph 3, 4, 5 or 6, or until the Expiration Date. A partial exercise of this
Option shall not affect the Participant’s right to exercise this Option with
respect to the remaining shares, subject to the conditions of the plan and this
Agreement.

(c)          Method of Exercise and Payment for Shares. This Option shall be
exercised by written notice delivered to the attention of the Company’s
Secretary at the Company’s principal office in Edinburg, Virginia. The exercise
date shall be (i) in the case of notice by mail, the date of postmark, or (ii)
if delivered in person, the date of delivery. Such notice shall be accompanied
by payment of the option price in full, in cash or cash equivalent acceptable to
the Administrator, by the surrender of shares of Common Stock with an aggregate
Fair Market Value (determined as of the day preceding the exercise date) which,
together with any cash or cash equivalent paid by Participant, is not less than
the option price of the number of shares of Common Stock for which the Option is
being exercised or by causing the Company to withhold shares of Common Stock
otherwise issuable

 


--------------------------------------------------------------------------------

 

 

 

pursuant to the exercise of the Option with an aggregate Fair Market Value
(determined as of the day preceding the exercise date) equal to the option price
or portion thereof to be satisfied pursuant to this clause.

(d)          Nontransferability. This Option is nontransferable except by will
or by the laws of descent and distribution. During Participant’s lifetime, this
Option may be exercised only by Participant.

3.            Exercise in the Event of Death. This Option shall be exercisable
for all or part of the number of shares of Common Stock that the Participant was
entitled to purchase pursuant to paragraph 2, reduced by the number of shares
for which the Option was previously exercised, in the event the Participant dies
while employed by the Company or an Affiliate or following Retirement or
becoming Permanently and Totally Disabled (as hereinafter defined) and prior to
the Expiration Date. In that event this Option may be exercised by Participant’s
estate, or the person or persons to whom his rights under this Option shall pass
by will or the laws of descent and distribution. Participant’s estate or such
persons may exercise this Option during the remainder of the period preceding
the Expiration Date.

4.            Exercise in the Event of Disability. This Option shall be
exercisable for all or part of the number of shares of Common Stock that the
Participant was entitled to purchase pursuant to paragraph 2, reduced by the
number of shares for which the Option was previously exercised, if the
Participant becomes permanently and totally disabled within the meaning of
section 22(e)(3) of the Code (“Permanently and Totally Disabled”) while employed
by the Company or an Affiliate and prior to the Expiration Date. In that event,
the Participant may exercise this Option during the remainder of the period
preceding the Expiration Date.

5.            Exercise After Retirement. This Option shall be exercisable for
all or part of the number of shares that the Participant was entitled to
purchase pursuant to paragraph 2, reduced by the number of shares for which the
Option was exercised, in the event of the Participant’s Retirement prior to the
Expiration Date. In that event the Participant may exercise this Option during
the remainder of the period preceding the Expiration Date.

6.            Exercise After Termination of Employment. This Option may not be
exercised after the Participant ceases to be employed by the Company and its
Affiliates, except if such termination of employment is a result of death,
disability or Retirement, in which case the Option may be exercised as provided
in paragraphs 3, 4 or 5, respectively.

7.            Retirement. For purposes of this Agreement, the term “Retirement”
means the voluntary termination of employment on or after the Participant’s
earliest Retirement date under a tax-qualified retirement plan maintained by the
Company or an Affiliate in which the Participant participates.

8.            Minimum Exercise. This Option may not be exercised for less than
five shares of Common Stock unless it is exercised for the full number of shares
for which the Option may be exercised.

9.            Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Participant to a fractional
share such fraction shall be disregarded.

 

 


--------------------------------------------------------------------------------

 

 

 

10.          No Right to Continued Employment. This Option does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time.

11.          Change in Capital Structure. The terms of this Option shall be
adjusted as the Committee determines is equitably required in the event the
Company effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or other similar changes in capitalization.

12.          Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

13.          Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

14.          Participant Bound by Plan. Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.

15.          Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.

16.          Notification Upon Sale. Participant shall give written notice to
the company’s Secretary at the Company’s principal office in Edinburg, Virginia
if the Participant sells or otherwise disposes of any shares acquired under this
Option before the expiration of the two-year period beginning on the Date of
Grant or the one-year period beginning on the date that the Participant
exercised this Option with respect to such shares.

IN WITNESS WHEREOF, the company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

SHENANDOAH TELECOMMUNICATIONS

COMPANY

 

By                                           
                                                 
                                                                           

 

Christopher E. French

Participant

 

President

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 